Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of May 4, 2018,
between SINO-GLOBAL SHIPPING AMERICA, LTD., a Virginia corporation (the
“Company”) and Mr. CAO LEI (the “Executive”).

 

1. EMPLOYMENT

 

The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to be employed by the Company, on the terms and conditions set forth
herein.

 

2. TERM

 

The term (“Term”) of this Agreement shall begin on May 4, 2018 and will
terminate on May 4, 2023 (the “Initial Term”), unless sooner terminated as
hereinafter provided. At the conclusion of the Initial Term, the Term shall
automatically be extended for a one-year period in the absence of notice of
non-renewal provided at least 60 days prior to the anniversary date of this
Agreement.

 

3. POSITION AND DUTIES

 

3.1. Position. The Executive hereby agrees to serve as Chief Executive Officer
of the Company, reporting to the Company’s Board of Directors. At the Company’s
request, the Executive may, at the Executive’s discretion, serve the Company
and/or its respective subsidiaries and affiliates in other offices and
capacities in addition to the foregoing, but shall not be required to do so. In
the event that the Executive, during the term of this Agreement, serves in any
one or more of the aforementioned capacities, the Executive’s compensation shall
not be increased beyond that specified in Section 4 of this Agreement unless
otherwise agreed by the parties. In addition, in the event the Company and the
Executive mutually agree that the Executive shall terminate the Executive’s
service in any one or more of the aforementioned capacities, or the Executive’s
service in one or more of the aforementioned capacities is terminated, the
Executive’s compensation, as specified in Section 4 of this Agreement, shall not
be diminished or reduced in any manner unless otherwise agreed by the parties.

 

3.2. Duties. The Company agrees that the duties that may be assigned to the
Executive shall be the usual and customary duties of the Chief Executive
Officer.

 

3.3.  Devotion of Time and Effort. Executive shall use Executive’s good faith
best efforts and judgment in performing Executive’s duties as required hereunder
and to act in the best interests of the Company. Executive shall devote such
time, attention and energies to the business of the Company as are reasonably
necessary to satisfy Executive’s required responsibilities and duties hereunder.

 

3.4.  Other Activities. The Executive may engage in other activities for the
Executive’s own account while employed hereunder, including without limitation
charitable, community and other business activities, provided that such other
activities do not materially interfere with the performance of the Executive’s
duties hereunder.

 

 

 

 

4. COMPENSATION AND RELATED MATTERS

 

4.1. Compensation. During the Initial Term, the Company shall pay the Executive
(a) an annual salary of One Hundred and Eighty Thousand Dollars (US $180,000),
paid monthly, bi-weekly or bi-monthly in equal installments at the beginning of
each such period (the “Base Salary”). In addition, the Executive will be
eligible for an incentive-based bonus, up to One Hundred Thousand Dollars (US
$100,000), to be determined based on the performance of the Executive and the
Company. The Executive’s performance and salary shall be subject to review at
any time, and an increase in salary, if one is so determined by the Board, shall
be made, on a basis consistent with the standard practices of the Company.

 

4.2. Benefits. The Executive shall be entitled to participate in the Company’s
employee benefit plans and programs on substantially the same terms and
conditions as other senior executives; provided, however, that the Executive
shall, at a minimum, be provided healthcare and medical insurance typically made
available to United States-based executives in similar companies. The Executive
will be entitled to (a) four weeks of paid annual leave, (b) reasonable medical
leave (provided that he is not deemed as incapacitated under the term of
Disability) and (c) time off on federal public holidays in the United States.

 

4.2 Business Expenses. The Company shall promptly, in accordance with Company
policy, reimburse the Executive for all reasonable business expenses incurred in
accordance with and subject to the limits set forth in the Company’s written
policies with respect to business expenses, upon presentation to the Company of
written receipts for such expenses.

 

5. TERMINATION

 

5.1. Termination for Cause. The Company may terminate the Executive for Cause at
any time, upon written notice to Executive. For purposes of this Agreement,
“Cause” shall mean:

 

(a)     The Executive’s conviction for commission of a felony or a crime
involving moral turpitude;

 

(b)     The Executive’s willful commission of any act of theft, embezzlement or
misappropriation against the Company; or

 

(c)       The Executive’s material failure to perform his duties hereunder.

 

5.2.  Termination Without Cause. Either party may terminate this Agreement
without Cause at any time, provided that such Party first delivers to the other
Party written notice of termination of this Agreement at least thirty (30) days
prior to the effective date of termination.

 

5.3. Termination for Good Reason. The Executive may terminate his employment
under this Agreement for Good Reason by providing notice to the Company setting
forth in reasonable detail the nature of such Good Reason; provided, however,
that such notice must be provided within thirty(30) days from the Executive’s
knowledge of the occurrence of a Good Reason event. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events without the Executive’s written consent: (i) a material breach by the
Company of this Agreement, including a failure to make such payments or provide
such benefits as are provided herein; or (ii) the Company requires Executive to
locate his office to a location more than fifty (50) miles outside of the
metropolitan area of the Executive’s home city (New York City). Executive’s
resignation for Good Reason shall only be effective if the Company has not cured
or remedied the Good Reason event within thirty (30) days after its receipt of
Executive’s written notice.

 

 2 

 

 

6. COMPENSATION UPON TERMINATION

 

6.1 Effect of Termination for Cause. In the event the Executive’s employment
shall be terminated for Cause pursuant to Section 5.1 hereof, the Company shall
pay the Executive his salary through the date of termination.

 

2. Effect of Termination upon Death or Disability. If the Executive’s employment
is terminated by reason of his death or disability (which term shall mean the
legal determination that the Executive is unable to perform his duties without
reasonable accommodation), he will be entitled to receive a lump sum payment
equal to two times of his Base Salary, and other benefits earned and accrued
prior to the date of termination.

 

3. Effect of Termination During First Year of Initial Term. If the Executive’s
employment is terminated (i) by the Company pursuant to Section 5.2 during the
Initial Term of this Agreement or (ii) by the Executive pursuant to Section 5.3
during the Initial Term of this Agreement, the Executive will receive his
remaining annual salary through the date of May 4, 2023. Furthermore, the
Executive will be entitled to receive a severance payment equal to (1) if there
has been no Change in Control, two times of the then applicable annual salary
(no less than US $360,000), or (2) after a Change in Control, three-and-a-half
times of the then applicable annual salary (no less than US $630,000).

 

4. Change of Control. For purposes of this Agreement, unless the Company’s Board
of Directors determines otherwise, a Change of Control of the Company shall be
deemed to have occurred at such time as: (A) any person (as the term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
Exchange Act)) is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of voting securities of the
Company representing more than 50% of the Company’s outstanding voting
securities or rights to acquire such securities except for any voting securities
issued or purchased under any employee benefit plan of the Company or its
subsidiaries; or (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; or (C) a plan of liquidation of the Company or an
agreement for the sale or liquidation of the Company is approved and completed;
or (D) the Board determines in its sole discretion that a Change in Control has
occurred, whether or not any event described above has occurred or is
contemplated.

 

7.  CONFIDENTIALITY AND NON-SOLICITATION COVENANTS

 

7.1. Non-Competition. The Executive agrees that during the Term of this
Agreement prior to any termination of his employment hereunder and for a period
of one year following the date on which the Executive’s employment hereunder is
terminated, he will not directly or indirectly, without the prior written
consent of the Company, manage, operate, join, control, participate in, or be
connected as a stockholder (other than as a holder of shares publicly traded on
a stock exchange or the NASDAQ National Market System), partner, or other equity
holder with, or as an officer, director or employee of, any other company whose
business strategy is competitive with that of the Company.

 

7.2. Confidentiality. The Executive hereby agrees that the Executive will not,
during the Term or at any time thereafter directly or indirectly disclose or
make available to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever, any Confidential Information (as defined
below). The Executive agrees that, upon termination of his employment with the
Company, all Confidential Information in his possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
the Executive or furnished to any third party, in any form except as provided
herein; provided, however, that the Executive shall not be obligated to treat as
confidential, or return to the Company copies of any Confidential Information
that (i) was publicly known at the time of disclosure to the Executive, (ii)
becomes publicly known or available thereafter other than by any means in
violation of this Agreement or any other duty owed to the Company by the
Executive, or (iii) is lawfully disclosed to the Executive by a third party. As
used in this Agreement the term “Confidential Information” means information
disclosed to the Executive or known by the Executive as a consequence of or
through his relationship with the Company, about the owners, employees, business
methods, public relations methods, organization, procedures, property
acquisition and development, or finances, including, without limitation,
information of or relating to the Company and its affiliates.

 

 3 

 

 

7.3.  Non-Disparagement. During the Term of this Agreement and upon termination
for any or no reason, the Executive agrees that he shall not make any
disparaging remarks of any sort or otherwise communicate any disparaging
comments about the Company. During the Term of this Agreement and upon
termination for any or no reason, Company agrees that it shall not make any
disparaging remarks about Executive to any other person or entity. In accordance
with Company’s usual practice, the Company will confirm Executive’s dates of
employment and Executive’s job description upon request. Notwithstanding the
above, nothing in this provision shall prevent or prohibit any Party from
testifying in any legal proceeding, including at deposition, hearing or trial,
from cooperating in good faith in any governmental investigation or action, or
from making any report required by law, including as may be required under
applicable securities laws.

 

7.4. Non-Solicitation. For a period of one (1) year following the date on which
the Executive’s employment hereunder is terminated, the Executive shall not
directly or indirectly (A) solicit or induce any of the Company’s employees,
agents or independent contractors to end their relationship with the Company,
(B) recruit, hire or otherwise induce any such person to perform services for
the Executive, or any other person, firm or company, or (C) solicit or
intentionally interfere with the customer or client relationships of the
Company.

 

7.5. Return of Property. The Executive hereby acknowledges and agrees that all
Personal Property and equipment furnished to or prepared by the Executive in the
course of or incident to his employment, belongs to the Company and shall be
promptly returned to the Company upon termination of the Employment Period.
“Personal Property” includes, without limitation, all electronic devices of the
Company used by the Executive, including, without limitation, personal
computers, facsimile machines, cellular telephones, pagers and tape recorders
and all books, manuals, records, reports, notes, contracts, lists, blueprints,
maps and other documents, or materials, or copies thereof (including computer
files), and all other proprietary information relating to the business of the
Company. Following termination, the Executive will not retain any written or
other tangible material containing any proprietary information of the Company.

 

7.6. Reasonableness of Restrictions. Each of sections 7.1, 7.2, 7.3, 7.4 and 7.5
set out above is acknowledged by Executive to be reasonable in duration, extent
and application and is the minimum protection necessary for the Company in
respect of its goodwill, Confidential Information, trade connections and
business. Each of the covenants and obligations on Executive’s part set out in
sections 7.1, 7.2, 7.3, 7.4 and 7.5 is deemed to be separate and severable and
enforceable by the Company accordingly. If any of the restrictions set out above
are held to be void but would be valid if part of the wording was deleted such
restriction shall apply with such deletion as may be necessary to make it valid
and effective.

 

8. INDEMNIFICATION

 

8.1. Indemnification. In the event that the Executive (a) was, is or may become
a party to any proceeding, including a proceeding brought by a shareholder in
the right of the Company or brought by or on behalf of shareholders of the
Company, by reason of the fact that he is or was a director or officer of the
Company, or (b) was or is serving at the request of the Company as a director,
trustee, partner or officer of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, the Company agrees to hold
harmless and indemnify the Executive from and against any and all repayment
obligations, losses, liabilities, damages, costs, expenses (including actual
attorneys’ fees), judgments, fines and amounts paid in settlement or otherwise
reasonably incurred by the Executive in connection with any claim or cause of
action is threatened, asserted or brought against the Executive pursuant to or
arising under this Agreement or performance of his duties hereunder, whether in
whole or in part (a “Claim”). The Company agrees to reimburse the Executive for
such reasonable out-of-pocket expenses actually incurred in connection with the
defense of a Claim.

 

 4 

 

 

8.2.  Procedure for Indemnification. All requests for indemnification shall be
addressed pursuant to Article VI of the Company’s Bylaws.

 

8.3.  Inapplicability of Indemnification. Indemnification under Section 8.1
shall be unavailable in the event the Executive has engaged in willful
misconduct or a knowing violation of criminal law. The Executive understands and
agrees that insofar as indemnification for liabilities arising under the
Securities Act of 1933 may be permitted to our directors, officers or persons
controlling us, in the opinion of the SEC such indemnification is against public
policy as expressed in the Securities Act of 1933 and is therefore unenforceable
as a matter of United States law.

 

9. GENERAL PROVISIONS

 

9.1.  Injunctive Relief and Enforcement. The Executive acknowledges that the
remedies at law for any breach by him of the provisions of Section 7 hereof may
be inadequate and that, therefore, in the event of breach by the Executive of
the terms of Section 7 hereof, the Company shall be entitled to institute legal
proceedings to enforce the specific performance of this Agreement by the
Executive and to enjoin the Executive from any further violation of Section 7
hereof and to exercise such remedies cumulatively or in conjunction with all
other rights and remedies provided by law and not otherwise limited by this
Agreement.

 

9.2.  Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when addressed as follows and (i) when personally
delivered, (ii) when transmitted by telecopy, electronic or digital transmission
with receipt confirmed, (iii) one day after delivery to an overnight air courier
guaranteeing next day delivery, or (iv) upon receipt if sent by certified or
registered mail. In each case notice shall be sent to:

 

  If to Executive:

Cao Lei



        If to the Company: Sino-Global Shipping America, Ltd.     1044 Northern
Blvd, suite 305 Roslyn, New York 11576

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

9.3.  Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In addition, in the event any provision in this Agreement shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of extending for too great a period of time or over too great a geographical
area or by reason of being too extensive in any other respect, each such
agreement shall be interpreted to extend over the maximum period of time for
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable, and enforced as so interpreted, all as
determined by such court in such action.

 

 5 

 

 

9.4.  Assignment. This Agreement may not be assigned by the Executive, but may
be assigned by the Company to any successor to its business and will inure to
the benefit and be binding upon any such successor.

 

9.5.  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

9.6.  Headings. The headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

 

9.7.  Choice of Law; Venue. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Virginia without
giving effect to the principles of conflict of laws thereof. By execution and
delivery of this Agreement, the parties agree and accept that any legal action
or proceeding brought with respect to this Agreement shall be brought in the
court of appropriate jurisdiction in and for the City of Richmond, Commonwealth
of Virginia, and the parties expressly waive any objection to personal
jurisdiction, venue or forum non conveniens.

 

9.8.  Entire Agreement. This Agreement contains the entire agreement and
understanding between the Company and the Executive with respect to the
employment of the Executive by the Company as contemplated hereby, and no
representations, promises, agreements or understandings, written or oral, not
herein contained shall be of any force or effect. This Agreement shall not be
changed unless in writing and signed by both the Executive and the Board.

 

9.9.  Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms and covenants may be waived, only by a written instrument executed by
the parties hereto, or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date and year first above written.

 

  Company         Sino-Global Shipping America, Ltd.,
a Virginia stock corporation         By:

Wang Jing

 

Chairman of Compensation Committee

        Executive       By:    

Cao Lei

 

 

6



 

 